DETAILED ACTION
	This action is responsive to 08/19/2022.
	Claim 1 is pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,423,313 B2. This is a statutory double patenting rejection. The claims are compared with each other in the following:
Claim set A: US Patent 11,424,313 B2
Claim set B: US Application 17/891,910
1. A display device comprising: a substrate including a display area and a non-display area;
1. A display device comprising: a substrate including a display area and a non-display area;
pixels disposed on the display area;
pixels disposed on the display area;
a first common voltage line at least partially disposed on the display area;
a first common voltage line at least partially disposed on the display area;
an outer common voltage trunk line disposed on the non-display area, electrically connected through the first common voltage line to the pixels, and comprises a groove;
an outer common voltage trunk line disposed on the non-display area, electrically connected through the first common voltage line to the pixels, and comprises a groove;
a first outer common voltage line protruding from the outer common voltage trunk line; and
a first outer common voltage line protruding from the outer common voltage trunk line; and
a second outer common voltage line protruding from the outer common voltage trunk line,
a second outer common voltage line protruding from the outer common voltage trunk line,
wherein the groove is disposed between the second outer common voltage line and the first common voltage line.
wherein the groove is disposed between the second outer common voltage line and the first common voltage line.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627